          Case
          Case:5:15-cv-02253-BLF
                16-16566, 11/19/2018,
                                  Document
                                      ID: 11091904,
                                             155 Filed
                                                    DktEntry:
                                                       11/19/18
                                                              98-1,Page
                                                                    Page11ofof44



                             NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS
                                                                            FILED
                             FOR THE NINTH CIRCUIT
                                                                            NOV 19 2018
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
KIMBERLY COX,                                     No.    16-16566

               Plaintiff-Appellant,               D.C. No. 5:15-cv-02253-BLF

 v.
                                                  MEMORANDUM*
OLD REPUBLIC NATIONAL TITLE
INSURANCE COMPANY; NEW PENN
FINANCIAL, LLC DBA SHELLPOINT
MORTGAGE SERVICING; THE BANK
OF NEW YORK MELLON
CORPORATION AS TRUSTEE FOR
THE CERTIFICATEHOLDERS OF
CWMBS INC - CHL MORTGAGE
PASS-THROUGH TRUST 2005-02;
MORTGAGE ELECTRONIC
REGISTRATION SYSTEMS, INC.,

               Defendants-Appellees.


                     Appeal from the United States District Court
                         for the Northern District of California
                    Beth Labson Freeman, District Judge, Presiding




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
             Case
             Case:5:15-cv-02253-BLF
                   16-16566, 11/19/2018,
                                     Document
                                         ID: 11091904,
                                                155 Filed
                                                       DktEntry:
                                                          11/19/18
                                                                 98-1,Page
                                                                       Page22ofof44



                              Submitted November 13, 2018**
                                 San Francisco, California

Before: SCHROEDER and WATFORD, Circuit Judges, and KORMAN,***
District Judge.

        Kimberly Cox defaulted on a loan that was secured by a deed on her home in

Santa Cruz. She filed for bankruptcy in 2010, and her debts were discharged in

2012. Defendant creditors and lenders later recorded default notices against Cox’s

home and a notice of trustee sale. Cox filed this lawsuit claiming the underlying

home loan upon which she defaulted was either invalid or had been rescinded in

2007.

        The district court concluded that Cox’s unscheduled property-related claims

became part of her bankruptcy estate, and dismissed Cox’s complaint for lack of

standing. The district court also denied Cox’s motion for default and her motion

for sanctions. Cox appeals. We affirm.

        When a debtor declares bankruptcy, the debtor’s “legal or equitable

interests” in his or her property becomes part of the bankruptcy estate, to be

represented by the bankruptcy trustee. See 11 U.S.C. § 541(a)(1); see also Turner


        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Edward R. Korman, United States District Judge for
the Eastern District of New York, sitting by designation.
                                               2
           Case
           Case:5:15-cv-02253-BLF
                 16-16566, 11/19/2018,
                                   Document
                                       ID: 11091904,
                                              155 Filed
                                                     DktEntry:
                                                        11/19/18
                                                               98-1,Page
                                                                     Page33ofof44



v. Cook, 362 F.3d 1219, 1225-26 (9th Cir. 2004). Legal and equitable interests

include “[c]auses of action.” Turner, 362 F.3d at 1226 (citing Sierra Switchboard

Co. v. Westinghouse Elec. Corp., 789 F.2d 705, 707 (9th Cir. 1986)).

      Each of Cox’s causes of action relates to her legal or equitable interest in her

real property. When Cox’s bankruptcy petition was granted, her interest and all

claims that derive from it became part of the bankruptcy estate. See Stein v. United

Artists Corp., 691 F.2d 885, 891 (9th Cir. 1982) (undisclosed property becomes

part of the bankruptcy estate and a debtor cannot “withhold[] from his trustee all

knowledge of certain property”) (quoting First Nat’l Bank v. Lasater, 196 U.S.

115, 119 (1905)). Only the bankruptcy trustee has standing to bring these claims.

The district court correctly dismissed plaintiff’s complaint with prejudice and

granted judgment for defendants.

      Because Cox lacked standing to sue, the district court lacked subject-matter

jurisdiction over this lawsuit. See Cetacean Cmty. v. Bush, 386 F.3d 1169, 1174

(9th Cir. 2004). Accordingly, the district court correctly denied Cox’s motion for

default.

      Cox sought sanctions because two corporate defendants’ names were spelled

differently on certain filings (“Old Republic Default Management Services”

instead of “Old Republic National Title Insurance”; and “BONY” instead of


                                             3
        Case
        Case:5:15-cv-02253-BLF
              16-16566, 11/19/2018,
                                Document
                                    ID: 11091904,
                                           155 Filed
                                                  DktEntry:
                                                     11/19/18
                                                            98-1,Page
                                                                  Page44ofof44



“BONYMCorp”). This is not the abusive misconduct that Rule 11 was designed to

prevent. See Cooter & Gell v. Hartmarx Corp., 496 U.S. 384, 393 (1990). The

district court did not abuse its discretion when it denied Cox’s motion for Rule 11

sanctions.

      On appeal, Cox moves for additional sanctions. Cox has not identified any

sanctionable misconduct. We therefore deny her motions for sanctions.

      Cox also filed two requests for judicial notice. Because neither request, if

granted, would change our conclusions above, both requests are denied as moot.

                                       Conclusion

      The judgment of the district court is AFFIRMED. The district court’s orders

denying Cox’s motions for default and sanctions are AFFIRMED. Cox’s pending

motions for sanctions and for judicial notice are DENIED.




                                          4
